DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an exhaust chamber of a steam turbine which guides steam flowing out from a last stage rotor blade row of a steam turbine rotor rotating around an axis to an outside, comprising: a diffuser into which the steam flowing out from the last stage rotor blade row flows, having an annular shape with respect to the axis, and forming a diffuser space that gradually spreads to a radial outer side with respect to the axis toward an axial downstream side; an exhaust casing having an exhaust port open toward the radial outer side, communicating with the diffuser space, spreading in a circumferential direction with respect to the axis, and forming an exhaust space that guides the steam flowing from the diffuser space to the exhaust port; and an auxiliary exhaust frame including a partial region on a radial inner side from the diffuser with respect to the axis, and forming an exhaust auxiliary space having an annular shape around the axis, wherein the diffuser has an outer diffuser having an annular cross section perpendicular to the axis, gradually spreading to the radial outer side toward the axial downstream side, and defining an edge on the radial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747